NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           AUG 13 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

ALI SOBANA,                                       No. 10-71120

               Petitioner,                        Agency No. A095-634-728

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Ali Sobana, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We

deny the petition for review.

      Sobana contends that he faced past persecution and faces a clear probability

of persecution in Indonesia as a moderate Muslim. Substantial evidence supports

the agency’s conclusion that Sobana’s experiences during the May 1998 riots and

at a nightclub in 2000 did not constitute past persecution. See id. at 1059-60 (two

incidents of beating and robbery and being accosted by hostile mob did not compel

finding of past persecution); Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.

2003) (unfulfilled threats constituted harassment, not persecution). Substantial

evidence also supports the agency’s determination that Sobana did not establish a

clear probability of persecution. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th

Cir. 2003) (petitioner’s fear was “too speculative” and thus not objectively

reasonable). We reject Sobana’s assertion that the BIA found there was no

evidence Muslim extremists target other Muslims because it is belied by the

record. Accordingly, Sobana’s withholding of removal claim fails. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-71120